The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, Species I (claims 3, 20 and 21) in the reply filed on 11/9/22 is acknowledged.  The Examiner has withdrawn the species election.

                                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 13-14, 16, 20, 22-24, 26, 36, 40, 48, and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over 35 U.S.C.  Backfolk (US 2019/0352854).

               Re claims 1, 3-4, 20, and 40, Backfolk discloses a heat sealable packaging material that has water barrier and grease and oil barrier [32, 37] comprising paperboard substrate [9], first dispersion barrier layer that prevents the ingress of grease and oil [10, 15], and second dispersion barrier layer that prevents the ingress of liquids and moisture [11, 15]. Given that the packaging material has water barrier and oil/grease barrier properties, given that the barrier layers prevent ingress of water and oil, and given that that first dispersion layer and second dispersion layer are identical to those claimed, it is clear that the first dispersion layer would act as an oil barrier and the second dispersion layer would act as a water barrier.
                In light of the overlap between the claimed cellulosic structure and that disclosed by Backfolk, it would have been obvious to one of ordinary skill in the art to use a cellulosic structure that is both disclosed  by Backfolk and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
                Re claim 2, given that the first dispersion barrier or oil barrier layer comprises PVOH [28], it is necessarily hydrophilic.
                Re claim 8, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
                Re claims 13-14, the first dispersion barrier or oil barrier layer comprises pigment such as clay or calcium carbonate [23].
                Re claim 16, the first dispersion barrier or oil barrier layer has a coat weight of 4- 25 g/m2 [21] or 2.45 – 15.35 lb/3000ft2.
                Re claims 22 and 26, the second dispersion barrier or water barrier layer comprises latex, i.e. binder, and pigment [24, 26].
                Re claims 23-24, since the second dispersion barrier or water barrier layer comprises 30-70 wt.% pigment [24] and therefore 70-30 wt.% binder, the ratio of pigment to binder is 0.43-2.3.
Re claim 36, the second dispersion barrier or water barrier layer has a coat weight of 3-20g/m2 [21] or 1.84-12.28 lb/3000 ft3.            
Re claim 48, given that Backfolk discloses cellulosic structure as claimed, it is clear that the cellulosic structure would inherently have the same 30 minute water Cobb rating as claimed.

Claims 1-4, 8, 13-14, 16, 20-24, 26, 36, 40 and 48, are rejected under 35 U.S.C. 103 as being obvious over Noda (US 11,504,952).
                Re claims 1, 3-4, 13-14, 20-21, and 40, Noda discloses barrier material comprising paper substrate, gas barrier layer, and water vapor barrier layer [col.5, lines 62-63]. The gas barrier layer comprises polyvinyl alcohol and pigment such as clay or calcium carbonate [col.11, line 62-col.12, line 16]. The water vapor barrier layer can be a single layer or a plurality of layer [col.14, lines 19-24]. Given that the gas barrier layer is identical to that claimed, it is clear that the gas barrier layer would also function as a oil barrier layer as claimed.
                In light of the overlap between the claimed cellulosic structure and that disclosed by Noda, it would have been obvious to one of ordinary skill in the art to use a cellulosic structure that is both disclosed  by Noda and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Re claim 2, given that the gas barrier or oil barrier layer comprises PVOH [col. 11, lines 64-65], it is necessarily hydrophilic.
Re claim 8, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. 
Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Re claim 16, the gas barrier or oil barrier layer has a coat weight of 0.2-20 g/m2 [col. 14, lines 25-26] or 0.12-12.28 lb/3000 ft3.
Re claims 22 and 26, the water vapor barrier layer comprises polymer made from emulsion polymerization, i.e. latex binder, and pigment [col.8, lines 30-45 and col.9, line 5].
Re claims 23-24, given that the water vapor barrier layer comprises 50-2000 parts pigment per 100 parts binder [col.10, lines 20-27], the ratio of pigment to binder is 0.5-20.
Re claim 36, the water vapor barrier layer has a coat weight of 3-50g/m2 [col.14, lines 6-7] or 1.84-30.7 lb/3000 ft3.
Re claim 48, given that Noda discloses cellulosic structure as claimed, it is clear that the cellulosic structure would inherently have the same 30 minute water Cobb rating as claimed.

In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urscheler teaches  a method of producing a coated substrate comprising the steps of: a) forming a composite, multilayer free flowing curtain, whereby the multilayer free flowing curtain comprises at least two layers imparting at least two different barrier functionalities selected from the group consisting of oil and/or grease barrier functionality, water vapor barrier functionality, water resistance functionality, and oxygen barrier functionality, and b) contacting the curtain with a continuous web substrate.
Azerraf teaches  An article in the form of a multilayered structure comprising three or more material layers, at least one of said three or more material layers is a substrate layer and at least one another of said three of more material layers is a layer of a blend of cellulose nanocrystals (CNC) and polyvinyl alcohol (PVOH).
Pang teaches  An article in the form of a multilayered structure comprising three or more material layers, at least one of said three or more material layers is a substrate layer and at least one another of said three of more material layers is a layer of a blend of cellulose nanocrystals (CNC) and polyvinyl alcohol (PVOH).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



	


/TAMRA L. DICUS/Primary Examiner, Art Unit 1787